Certified State Law Question, No. 3:91CV7573. On preliminary memoranda pursuant to S.Ct.Prac.R. XVIIK6). The court will answer all three questions certified by the United States District Court for the Northern District of Ohio, Western Division:
“The first question of law presented in the instant case, therefore, is whether Gallimore [v. Children’s Hosp. Med Ctr. (1993), 67 Ohio St.3d 244, 617 N.E.2d 1052] is retroactive so that Brandi Coleman may maintain a cause of action for loss of parental consortium even though the incident at issue took place before Gallimore was decided. Second, if Gallimore is retroactive, the question becomes whether Brandi Coleman’s loss of parental consortium claim is outside of [sic] the statute of limitations because it was not joined with Janette Coleman’s case, or whether such requirement does not apply in this case because it was not feasible. Third, in a case such as this where the intervening *1550minor child has sued additional parties as defendants, an additional question presented is whether a derivative loss of parental consortium claim that is filed by an intervening child can be brought against additional defendants where the parent’s case in chief has only one defendant. Because these questions have not been addressed by the Ohio Supreme Court, this Court certifies these questions] for determination by the Ohio Supreme Court.”